Gilbert, J.
1. It was prejudicial error requiring the grant of a new trial for the court, on the trial of this case, to charge the jury as follows: “The State says that this defendant, Raymond, killed the man Howard because of jealousy; that he found the woman he was interested in in company with Howard; that he approached them, made a threatened assault upon the woman, or said something to her; and that Howard took hold of him for the purpose of preventing the attack upon the woman, and he stabbed Howard with a knife, from which wound. Howard died. Now, if you believe these facts and believe them beyond a reasonable doubt, you would be authorized to find him guilty.” There was no evidence of any effort or threat on the part of the defendant to make an assault as indicated in the charge. On the contrary there was positive evidence that he did not.
2. The matters complained of in the other assignments of error are such as are not likely to occur on another trial.

Judgment reversed.


All the Justices concur.